DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
In the amendment dated 22 December 2021, the following has occurred: Claims 1, 8, 15, 26, 32, and 37 have been amended; Claims 25, 31, and 36 have been canceled; Claims 2-7, 9-14, 16-20, 24, 30, and 35 were canceled in a prior response.
Claims 1, 8, 15, 21-23, 26-29, 32-34 and 37 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 15, 21-23, 26-29, 32-34 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
Regarding claim 1, the claimed element to “determine compliance with the care plan based on the comparison and a cost associated with the care plan,” lacks sufficient disclosure in the specification.  The closest paragraph, paragraph [0156] (paragraph [0231] as in the PGPub), describes provider actions checking the cost of the plan so that the provider may choose something that will not be a significant hurdle for compliance when selecting a treatment.  The specification fails to describe how to determine compliance based upon a cost.  Compliance, used throughout the specification, is described in the context of patient actions whether a patient is adhering to a treatment plan or meeting plan goals.  There is no discussion of how to determine compliance based on a cost associated with the care plan.
There is no explanation of how to take the inputs of a comparison of a patient’s actions compared to a goal and cost of a plan to determine patient’s compliance.   There is no description of what cost thresholds or similar may be used to predict a likelihood of reduced compliance, and there is no description whatsoever how to use costs of a plan as an input along with clinical information to determine how cost may have played into the current determination of a patient’s medication compliance.
Claims 8 and 15 recite the same, or similar, limitations as claim 1 and are rejected for the same reasons.  
Dependent claims 21-23, 26-29, 32-34 and 37 incorporate the deficiencies of their respective independent claims and are rejected for the same reasons.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, 15, 21-23, 26-29, 32-34 and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1, 21-23, and 26), manufacture (claims 8, 27-29, and 32), and process (claims 15, 33-34, and 37) which recite steps of processing clinical data for a patient with respect to a goal, receiving a patient-specific goal as an achievable goal, evaluating the ingested clinical data, determine if the ingested clinical data satisfies an existing rule applicable to the ingested clinical data and the patient-specific goal for the patient, if it is determined that the ingested clinical data satisfies an existing rule, apply the existing rule to the ingested clinical data, if it is determined that the ingested clinical data does not satisfy an existing rule, generate a new rule based on the ingested clinical data and the patient-specific goal, applying the existing rule or the new rule to the ingested clinical data to generate an action or suggestion for the patient which is applicable to a care plan for the patient to achieve the goal, monitoring the ingested clinical data, comparing monitored clinical data to the care plan, determining compliance, and modifying the care plan based on the determination of compliance.  
These steps of evaluating patient data with respect to rules and generating an action or suggestion, as drafted, under the broadest reasonable interpretation, includes 
These steps of evaluating patient data with respect to rules and generating an action or suggestion regarding medical treatment, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 21-23, 26-29, 32-34 and 37, reciting particular aspects of how rules may be managed in the context of how organizing human activity for compliance and clinical care may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of rules engine, rules repository, and processor amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0051], [0074], [0082], [0083], [0166]-[0168], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of ingested clinical data amounts to mere data gathering, recitation of receiving a patient-specific goal amounts to mere data gathering, recitation of clinical data for a patient amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as rules engine, rules repository, and processor, field of use of managing a clinical goal for a patient, see MPEP 2106.05(h))
claims 21-23, 26-29, 32-34 and 37, additional limitations which amount to invoking computers as a tool to perform the abstract idea and additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as use of commercially available components, see applicant’s specification [0166]-[0168]; determining and evaluating a rule, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); storing information in a repository, e.g., electronic Alice Corp., MPEP 2106.05(d)(II)(iii); storing information in a repository, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, 21-23, 27-29, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hinkamp (Pub. No. 2013/0262155) in view of Moturu et al (Pub. No. 2016/0140320) and in further view of O’Reilly et al (Pub. No. 2014/0004492).
Regarding claim 1, Hinkamp discloses a system comprising:
a server-based (See [0007], [0028]) rule engine including a particularly programmed processor to process ingested clinical data for a patient with respect to a goal (See [0028], [0062], [0072], [0112]) the server-based rule engine adapted to:
receive a patient-specific goal as an achievable goal (See [0042], [0102], [0109], [0116]);
evaluate the ingested clinical data (See [0028], [0062], [0072], [0112]);
determine if the ingested clinical data satisfies an existing rule applicable to the clinical data and goal for the patient (See [0028], [0062], [0072], [0112]), 
if it is determined that the ingested clinical data satisfies an existing rule, apply the rule to the clinical data (See [0108], thresholds are initially set to normalized parameters, then thresholds are adjusted, [0112], thresholds are initially set by population average standards, but are adjusted in response to personal characteristics of the user and clinical evidence, also see [0072], [0111]);
if it is determined that the ingested clinical data does not satisfy an existing rule, generate, by the server-based (See [0007], [0028]) rule engine , a new rule based on the ingested clinical data and the patient-specific goal (See [0108], thresholds are initially set to normalized parameters, then thresholds are adjusted, [0112], thresholds are initially set by population average standards, but are adjusted in response to personal characteristics of the user and clinical evidence, also see [0072], [0111]); and
generate at least one of an action or a suggestion for the patient based on applying the existing rule or the new rule to the ingested clinical data (See [0028], [0057] [0060], [0062], [0072], [0109], [0112]), the at least one of an action or a suggestion applicable to a care plan for the patient to achieve the goal (See [0028], [0057], [0060], [0062], [0072], [0109], [0112]); 
monitor the ingested clinical data (See [0062], [0108], [0116], [0122]);
compare monitored clinical data to elements of the care plan related to the patient-specific goal (See [0062], [0108], [0112], [0116], [0122], compliance with recommendations regarding healthy lifestyle goal); and 
determine compliance with the care plan based on the comparison (See [0062], [0108], [0112], [0116], [0122], compliance with recommendations regarding healthy lifestyle goal); and
a rule repository, accessible to the server-based rule engine (See [0007], [0028], [0108], [0109]), for storing rules and associated information related to the care plan for the patient (See [0040], [0041], [0060], [0108]). 
Hinkamp does not describe determining compliance based on a cost associated with the care plan, as claimed.  However, Moturu teaches:
determine compliance with the care plan based on the comparison and a cost associated with the care plan (See [0070], comparison of completed therapy with a maximum allowable cost, termination once maximum cost has been reached); and
Moturu teaches an approach to providing therapy which includes management of cost of a therapy with the motivation of ensuring therapy stays within cost constraints of a 
modifying the care plan based on the determination of compliance (See [0151], transforms imposing long-term goals into smaller, more achievable goals, adapts goals based on prior performance to user who lapses, [0152]);
O’Reilly teaches an approach to prompt behavior change which includes management of larger goals including transforming larger goals into smaller, more achievable goals with the motivation of providing manageable and encouraging goal-setting (See O’Reilly, [0151]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Hinkamp/Moturu so as to have included management of larger goals including transforming larger goals into smaller, more achievable goals, in accordance with the teaching of O’Reilly, in order to provide manageable and encouraging goal-setting (See O’Reilly, [0151]).	
 	It is noted by Examiner that the limitation to determine compliance with the care plan based on a cost associated with the care plan is interpreted as best understood by the plain meaning of the claim language.  Consideration of the cost of a therapy within the context of a maximum cost which may be reached is understood to meet the plain provider actions checking the cost of the plan so that the provider may choose something that will not be a significant hurdle for compliance when selecting a treatment.  The specification fails to describe how to determine compliance based upon a cost.  Compliance, used throughout the specification, is described in the context of patient actions whether a patient is adhering to a treatment plan or meeting plan goals.  There is no discussion of how to determine compliance based on a cost associated with the care plan.
 	While not relied upon, it is noted that Garms et al (Pub. No. 2012/0179482) teaches consideration of cost in determining treatment in a very similar manner to what is described by applicant’s specification.  As this is not understood to be determining compliance with a care plan based on a cost associated with a care plan, the claims are rejected in view of the Moturu reference as cited above.
Regarding claims 8 and 15
Regarding claims 21, 27, and 33, Hinkamp in view of Moturu and O’Reilly teaches the limitations of claims 1, 8, and 15, respectively.  Hinkamp further discloses:
wherein the new rule is further based on information from the rule repository (See [0108], thresholds are adjusted, [0112], thresholds are adjusted in response to personal characteristics of the user and clinical evidence from the healthcare system, also see [0072], [0111]).
Regarding claims 22 and 28, Hinkamp in view of Moturu and O’Reilly teaches the limitations of claims 1, 8, and 15, respectively.  Hinkamp further discloses:
wherein the patient-specific goal is determined by the patient as the achievable goal (See [0042], [0102], patient can set their own user-defined goals in the application, [0109], [0116]).
Regarding claims 23, 29, and 34, Hinkamp in view of Moturu and O’Reilly teaches the limitations of claims 1, 8, and 15, respectively.  Hinkamp discloses comparison of patient data with goals, as cited above.  Hinkamp does not disclose use of a second goal that is more achievable, as claimed.  However, O’Reilly teaches:
compare patient data to a reference data point to set a second patient-specific goal that is a more achievable goal for the patient than the achievable goal (See [0151], transforms imposing long-term goals into smaller, more achievable goals, adapts goals based on prior performance, [0152]);
generate, by the server-based rule engine, a second new rule based on the ingested clinical data and the second patient-specific goal (See [0151], transforms imposing long-term goals into smaller, more achievable goals, adapts goals based on prior performance, [0152]); and
generate a second action or second suggestion for the patient based on applying the second new rule to the ingested data (See [0151], transforms imposing long-term goals into smaller, more achievable goals, adapts goals based on prior performance, [0152]).
O’Reilly teaches an approach to prompt behavior change which includes management of larger goals including transforming larger goals into smaller, more achievable goals with the motivation of providing manageable and encouraging goal-setting (See O’Reilly, [0151]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Hinkamp/Moturu/O’Reilly so as to have included management of larger goals including transforming larger goals into smaller, more achievable goals, in accordance with the teaching of O’Reilly, in order to provide manageable and encouraging goal-setting (See O’Reilly, [0151]).	
Claims 26, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hinkamp (Pub. No. 2013/0262155) in view of Moturu et al (Pub. No. 2016/0140320) and in further view of O’Reilly et al (Pub. No. 2014/0004492) and Peterson (Pub. No. 2006/0205564).	
Regarding claims 26, 32, and 37
transmit, to a computing device, an output comprising an indication of success associated with the determined compliance (See [0073], [0076], [0077], [0087]).
Peterson teaches an approach to lifestyle management which includes outputting compliance information with the motivation of providing a quick snapshot of results and to gauge to what extent an individual is complying with the plan targets (See Peterson, [0087]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Hinkamp/Moturu/O’Reilly so as to have included outputting compliance information, in accordance with the teaching of Peterson, in order to provide a quick snapshot of results and to gauge to what extent an individual is complying with the plan targets (See Peterson, [0087]).	

Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive. 
Regarding 112, applicant points to paragraphs [00115] and [00156], copied below:
[00115] For each identified patient, patient facts are pulled from an external repository 916 and then fed to the rules engine 640. The rules engine processes the data and provides one or more recommendations, which is/are then persisted via a rules result service 926. The rules result/action service 926 persists recommended actions based on execution of the rule with respect to the patient. The service 926 persists or stores recommended actions(s) as records 930 in a rules results repository 928. In certain examples, the recommendations are split into single actions so that independent processing can be performed against each action. If there are no recommendations are provided in the rules response, a record 930 with an empty action can be persisted, for example.

[00156]  The system accepts a system recommendation to initiate angiotensin- converting-enzyme (ACEi) and/or angiotensin-receptor blocker (ARB) treatment for both hypertension and diabetic nephropathy problems. The system retrieves ACEi/ARB choices on the patient's the provider chooses LisinoprilTM, which is $2.21 per month, because she does not want cost to be a significant hurdle in medication compliance.

Examiner respectfully notes that applicant’s arguments that “one skilled in the art would know that a patient’s compliance with a care plan can be determined from facts gathered about the patient,” (emphasis Examiner’s) are not relevant to the rejection of the claims, as articulated.  Paragraph [0156] describes provider actions checking the patient cost of the plan so that the provider may choose something that will not be a significant hurdle for compliance when selecting a treatment.  The specification fails to describe how to determine compliance based upon a cost.  Compliance, used throughout the specification, is described in the context of patient compliance whether a patient is adhering to a treatment plan or meeting plan goals.  There is no explanation of how to take the inputs of a comparison of a patient’s actions compared to a goal and cost of a plan to determine patient’s compliance.    	What one skilled in the art might be able to somehow figure out how to program a computer to consider cost in determining a patient’s compliance does not resolve this deficiency.  As noted in MPEP 2161.01, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  Applicant’s specification fails to describe using a computer that evaluates compliance based on cost and fails to describe how to program a computer to determine compliance based upon cost.  Instead, applicant’s specification describes that a human doctor may consider the fact that medication cost may affect medication compliance.  There is no description of what cost thresholds or similar may be used to predict a 
Regarding 101, step 2A, prong two, applicant argues that the amended limitation of “modifying a care plan based on a determined compliance with the care plan” amounts to a improvement to a technological field.  Rather, This aspect is understood to be fully addressed as part of the elements considered in step 2A, prong one as it amounts to a mental process of the user thinking about an action or suggestion which is applicable to a care plan for the patient to achieve the goal by considering a patient’s compliance.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  This steps is also properly considered as a methods of organizing human activity.  Specifically, this amounts to a method to organize what a human would do in a care plan to achieve the goal based upon a determined compliance.
As noted the MPEP, even newly discovered or novel judicial exceptions are nonetheless exceptions.  Applicant’s specification fails to describe any deficiencies of existing technological approaches regarding these features.
Regarding 101, step 2B, applicant argues that when considered as a combination, the use of a server-based-rule engine that performs the recited processes of the amended claims are not generic components.  As with the argument regarding step 2A, prong two, above, examiner respectfully notes that the underlying analysis of Flook, MPEP 2106.05(d)(II)(ii); storing information in a repository, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing information in a repository, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Regarding 103, applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the argued feature is rejected in view of the teachings of O’Reilly which are not addressed in applicant’s arguments.  As cited above, O’Reilly specifically considers modifying goals based on prior performance to user who lapses (i.e., non-compliant with prior performance goals).
Applicant does not separately argue features of the dependent claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Garms et al (Pub. No. 2012/0179482) teaches consideration of cost in determining treatment in a very similar manner to what is described by applicant’s specification.  As this is not understood to be determining compliance with a care plan based on a cost associated with a care plan, the claims are rejected in view of the Moturu reference as cited above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN DURANT/Primary Examiner, Art Unit 3619